Case: 6:20-cv-00256-JMH Doc #: 19 Filed: 09/16/21 Page: 1 of 6 - Page ID#: 1068



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                         SOUTHERN DIVISION at LONDON


WANDA L. THOMPSON,                      )
                                        )
      Plaintiff,                        )                 Case No.
                                        )             6:20-cv-256-JMH
v.                                      )
                                        )                   ORDER
KILOLO KIJAKAZI,                        )
Acting Commissioner of Social           )
Security,                               )
                                        )
      Defendant.                        )

                                       ***

      Plaintiff Wanda L. Thompson brings this matter under 42 U.S.C.

§ 405(g) seeking judicial review of an administrative decision of

the Acting Commissioner of Social Security. This matter comes

before the Court on Plaintiff’s Motion to Remand and Appoint a

Different Administrative Law Judge (“ALJ”) [DE 12] arguing the ALJ

who   presided   over    Plaintiff’s    administrative     hearing    was   not

properly appointed pursuant to the Appointments Clause and the

Supreme Court’s decision in Lucia v. Securities and Exchange

Commission, 138 S.Ct. 2044 (2018). In addition to her Motion to

Remand [DE 12], Plaintiff incorrectly includes a Motion for 38

Page Brief [DE 17-1] as an attachment to her Motion for Summary

Judgment [DE 17], which is presently before the Court with the

Commissioner’s Motion for Summary Judgment [DE 18]. Despite the

Motion for 38 Page Brief [DE 17-1] being improperly filed as an
Case: 6:20-cv-00256-JMH Doc #: 19 Filed: 09/16/21 Page: 2 of 6 - Page ID#: 1069



attachment, the Court will grant the Motion [DE 17-1] and consider

the attached Memorandum in Support of Plaintiff’s Motion for

Summary Judgment [DE 17-3]. Unfortunately for Plaintiff, and to no

apparent fault of her own, that is all the Court will grant in her

favor.

     Plaintiff raises several issues in the present appeal. First,

she reasserts the Appointments Clause argument made in her Motion

to Remand [DE 12]. [DE 17-3, at 30-31]. Second, she says that the

overwhelming    weight    of   the   medical    evidence,     including     the

opinions of treating and examining source physicians, proves that

she is totally disabled. Id. at 31-33. Third, she maintains that

lay testimony conclusively demonstrates that she is disabled. Id.

at 33-35. Fourth, she contends that the ALJ committed reversible

error in failing to apply the Sixth Circuit’s test for evaluating

pain. Id. at 35-36. Fifth, and finally, she reasons that the

testimony of the vocational expert indicates that she is totally

disabled. Id. at 36-37.

     The Court notes, and the Commissioner points out, see [DE 8-

9], Plaintiff fails to provide any meaningful argument on the

issues raised on appeal. Instead, Plaintiff states issues and

provides applicable rules of law, but she fails to provide the

requisite application of that law to the specific facts of this

case. The Commissioner directs the Court’s attention to a previous

case before the undersigned, Smith v. Berryhill, 6:17-cv-261-JMH,

                                      2
Case: 6:20-cv-00256-JMH Doc #: 19 Filed: 09/16/21 Page: 3 of 6 - Page ID#: 1070



2019 WL 1429563, at *5 (E.D. Ky. Mar. 29, 2019), where Kenneth S.

Stepp, the same counsel that is representing the present Plaintiff,

utilized the exact same tactics. In Smith, the Court stated,

“Generally,     ‘issues      adverted    to    in   a     perfunctory   manner,

unaccompanied    by   some    effort    at    developed    argumentation,   are

deemed waived. It is not sufficient for a party to mention a

possible argument in the most skeletal way, leaving the court to

. . . put flesh on its bones.’” 2019 WL 1429563, at *5 (quoting

Vasquez v. Astrue, No. 6:12–cv–125–KSF, 2013 WL 1498895, at *6

(E.D. Ky. Apr. 11, 2013) (citing McPherson v. Kelsey, 125 F.3d

989, 995–96 (6th Cir.1997))); see also Hollon ex rel. Hollon v.

Comm’r of Soc. Sec., 447 F.3d 477, 491 (6th Cir. 2006).

     Not only has Stepp failed to make any effort at properly

arguing the issues in Plaintiff’s briefing for her Motion for

Summary Judgment [DE 17], but he has also failed to do the same in

Plaintiff’s Motion to Remand [DE 12], as he merely asserts that

the ALJ was not properly appointed under                  Lucia   without even

bothering to explain qualification under Lucia. Stepp’s lack of

care for his client’s case and the Court and Commissioner’s time

is worsened by the fact that the Memorandum [DE 12-1] attached to

the Motion to Remand [DE 12] is nearly identical to the Motion to

Remand [DE 12] and just as unhelpful, as it does nothing more than

make the conclusive argument that the ALJ who presided over

Plaintiff’s hearing was not qualified under Lucia.

                                        3
Case: 6:20-cv-00256-JMH Doc #: 19 Filed: 09/16/21 Page: 4 of 6 - Page ID#: 1071



     As the Court stated in Smith, “[T]his Court is not obliged to

scour the entire record, looking for evidence that may support

[Plaintiff’s] claims.” 2019 WL 1429563, at *5. In that case, the

Court   went   on   and   considered   the   merits    of   the   plaintiff’s

deficient motion for summary judgment, and the claims also failed

on the merits. The Court will not do so here, as this is Stepp’s

second time bringing such a motion, and he should have taken the

Court’s decision in Smith as a warning for continuing such behavior

in the future. Stepp has wasted enough of the Court’s time without

it crafting arguments for him. Plaintiff’s claims are waived due

to Plaintiff counsel’s insufficient arguments specific to this

case, so the Court need not consider Plaintiff’s Motion [DE 17] on

the merits.

     While the Court need not consider the merits of Plaintiff’s

Motion to Remand [DE 12], as it is equally insufficient, it will

do so just to further demonstrate Stepp’s lack of attention given

to his filings with this Court. Unlike Stepp, the Commissioner

correctly explains appointments under Lucia as follows:

     In Lucia, the Supreme Court found that Security Exchange
     Commission (SEC) ALJs are “inferior officers” under the
     Appointments Clause, U.S. Const. art. II, § 2, cl. 2,
     and therefore must be appointed by the President, a
     court, or the head of the agency. Id. at 2049. Even
     though Lucia addressed only the constitutional status of
     SEC ALJs, the Acting Commissioner of Social Security
     ratified the appointments of Social Security ALJ’s on
     July 16, 2018. See Social Security Ruling (SSR) 19-1p,
     2019 WL 1324866, at *2 (noting that the Commissioner
     ratified the appointment of ALJs on July 16, 2018).

                                       4
Case: 6:20-cv-00256-JMH Doc #: 19 Filed: 09/16/21 Page: 5 of 6 - Page ID#: 1072




[DE 15, at 1].

     Here, the ALJ held the hearing on February 26, 2020, [Tr. 39-

69], and issued her decision on April 1, 2020, [Tr. 16-38], so

both the hearing and the decision occurred well after the Acting

Commissioner ratified the appointment of the ALJ, meaning the ALJ

was properly appointed. Had Stepp cared to look at the dates in

the record, he, hopefully, would not have filed the obviously

meritless Motion to Remand [DE 12]. Since Plaintiff’s perfunctory

arguments are waived and the ALJ was properly appointed, the Court

will deny Plaintiff’s Motion to Remand [DE 12] and Motion for

Summary Judgment [DE 17] and grant the Commissioner’s Motion for

Summary Judgment. Moreover, the Court will direct Stepp to show

good cause why his admittance to the United States District Court

for the Eastern District of Kentucky should not be revoked for his

conduct described herein and as exhibited previously in Smith.

Accordingly,

     IT IS ORDERED as follows:

     (1) Plaintiff’s Motion to Remand and Appoint a Different

Administrative Law Judge [DE 12] is DENIED;

     (2) Plaintiff’s Motion for 38 Page Brief [DE 17-1] is GRANTED,

and Plaintiff’s Memorandum in Support of Plaintiff’s Motion for

Summary Judgment [DE 17-3] shall be made a permanent part of the

record;


                                      5
Case: 6:20-cv-00256-JMH Doc #: 19 Filed: 09/16/21 Page: 6 of 6 - Page ID#: 1073



     (3) The Commissioner’s final decision is AFFIRMED;

     (4)   Plaintiff’s     Motion   for   Summary    Judgment    [DE   17]   is

DENIED;

     (5)   Defendant’s     Motion   for   Summary    Judgment    [DE   18]   is

GRANTED;

     (6) Judgment in favor of the Defendant will be entered

separately; and

     (7) On or before September 23, 2021, Kenneth S. Stepp shall

SHOW GOOD CAUSE why his admittance to the United States District

Court for the Eastern District of Kentucky should not be revoked.

     This 16th day of September, 2021.




                                      6
